Title: To James Madison from James Monroe, 12 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Augt. 12. 1815.
                    
                    I am much gratified to hear that mr Crawford has consented to take the dept. of war. I think he will render useful service, & gain credit by it.
                    My family are very anxious that I should visit the sulphur springs, thinking that the use of the waters is necessary to the complete restoration of my health. In this they are supported, by the advice of the phisicians, particularly dr Everett, in whom we have most confidence. I am not indisposed, but am not restor’d to that sound state, which I enjoyed before the late attack. My appetite is not always good, and sometimes I have other simptoms which merit attention. I propose to set out on tuesday next, & expect to be absent about three weeks. I regret that I shall thus be deprivd of the pleasure of se[e]ing mr Crawford, as he passes on to the south. I would wait here a week longer, but it would then be too late to derive the same advantage from the waters, or to complete those arrangments in my private affrs., which I ought to make before my return to washington. I will thank you to have the goodness, to explain these things to mr Crawford.
                    Should Bonaparte be overset, and France subjugated, I hope that the jealousy entertaind of g Britn. by the other powers will prevent any union between them against us, or her attempting singly any hostile project: the unsettled state of France, which may be presumed, let the contest terminate as it may, will likewise operate in our favor; some calculation may also be made on the derangment of her finances. Still I think that we ought to anticipate & be prepar’d for the worst. Our govt. deprives us of friends, or rather make⟨s⟩ all the govts of Europe our enemies. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                